AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


               Richez Markivious Bowser,
                       Plaintiff
                          v.                                                Civil Action No.        0:19-cv-00503-MGL
                                                                    )
                                                                    )
                                                                    )
 Detective Walter Beck York Co. Sheriff, Detective in               )
  their individual and official capacity; Moss Justice              )
  Center Moss Justice Center Admin, in their official
                       capacity,
                      Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Richez Markivious Bowser, shall take nothing of the defendants, Detective Walter Beck York Co.
Sheriff, Detective in their individual and official capacity and Moss Justice Center Moss Justice Center Admin, in their
official capacity, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: November 12, 2019                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
